DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/25/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on March 05, 2020, wherein claims 1-12 are pending.

Response to Arguments
5.	Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
	Applicant submits “Meyer, on para. [0007], describes "the adhesive layer may have a shear modulus less than the shear modulus of the first substrate (for example, one tenth as much). 
Unlike claim 1, however, compliant layer 21 of Meyer is not an "adhesive layer disposed between the display module and the substrate." Rather, as shown on at least FIGS. 2C, 3A, and Serial Number: 16/644,806Attorney Docket: KNP-227-US3B (FIG. 3A reproduced below), compliant layer 21 of Meyer is displayed between first substrate 15 and second substrate 22. Meyer simply does not disclose, teach, or suggest "the Young's Modulus of the substrate included in the pressure sensor layer is greater than the Young's Modulus of the adhesive layer disposed between the display module and the substrate" (emphasis added), as recited in claim 1. Thus, Meyer is different than claim 1 for at least this reason” (See remarks pg.’s 6-8).
	In response to Applicants argument, the Examiner respectfully disagrees and states that the disclosure of Vosgueritchian teaches as shown for i.e. in Fig. 2; a substrate 212 is included in the force layer 210 and adhesive layer 222 is disposed between display module 206 and substrate 212. However, Vosgueritchian fails to explicitly disclose the Young's Modulus of the substrate is greater than the Young's Modulus of the adhesive layer. However, Meyers was relied on to cure the deficiency of Vosgueritchian which teaches as detailed in Para. [0007]; an adhesive layer have a shear modulus less than the shear modulus of the first substrate.
 	Therefore, In response to the Applicant's argument that as presented above, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian et al. US PG-PUB 20170090638 A1 (hereinafter Vosgueritchian) in view of Meyer et al. US PG-PUB 20160062517 A1 (hereinafter Meyers).
Regarding claim 1, Vosgueritchian teaches A touch input device capable of detecting touch pressure (Para. [0037]; A cover layer 108 maybe positioned over the front surface of the electronic device 100.  One or more portions of the cover layer 108 can function as an input region and receive touch and/or force inputs), comprising: a display module to which pressure is applied (Fig. 2 and Para. [0040], [0045]-[0046]; wherein the force layer 210 may be positioned above the display layer 206.  For example, the force layer 210 may be positioned above the display layer 206 when the display stack 200 does not include the gap 236); and a pressure sensor layer (Fig. 2 and Para. [0042]; force layer 210) disposed on a lower portion of the display module (Fig. 2 and Para. [0042]; force layer 210 is disposed on a lower portion of display layer 206), wherein an adhesive layer is present between the display module and the pressure sensor layer to adhere the pressure sensor layer to the display module (Fig. 2 and Para. [0042]; wherein the adhesive layer 222 is present between the display layer 206 and force layer 210), the pressure sensor layer includes a structure in which a first strain gauge is formed on an upper surface of a substrate (Fig. 2 and Para’s. [0027], [0038] and [0042]; The force layer 210 includes a substrate 212 having a first set of independent transparent force sensitive structures 214 on a first surface 216 of the substrate 212) and a second strain gauge is formed on a lower surface of the substrate (Fig. 2 and Para’s. [0027], [0038] and [0042]; a second set of independent transparent force sensitive structures 218 on a second surface 220 of the substrate 212.  The first and second sets of independent transparent force sensitive structures can each include one or more transparent force sensitive structures), Vosgueritchian teaches as shown for i.e. in Fig. 2; the substrate 212 is included in the force layer 210 and adhesive layer 222 is disposed between display module 206 and substrate 212, Vosgueritchian fails to explicitly disclose when pressure is applied to the display module, the display module is bent, the electrical properties of each of the first strain gauge and the second strain gauge are changed as the display module is bent, and the Young's Modulus of the substrate is greater than the Young's Modulus of the adhesive layer.
However, in the same field of force sensing, Meyer teaches a device capable of detecting touch pressure (Para. [0026]; force-sensitive structures including one or more force-sensitive films for detecting a magnitude of a force applied to a device), when pressure is applied to the display module, the display module is bent (Para. [0029] and [0046]; A force-sensitive film may be integrated with a display stack, by, for example, being attached to a substrate or sheet that is attached to the display stack), the electrical properties of each of the first strain gauge and the second strain gauge are changed as the display module is bent (Para. [0029]-[0030], [0034], [0058], [0067] and [0072]; in general, the force-sensitive film exhibits a measurable change in an electrical property in response to a force being applied to the film.  In one example, as a force is applied to the device, one or more of the film elements is deflected or deformed. Furthermore, different transparent materials may experience different changes to different electrical properties), and the Young's Modulus of the substrate is greater than the Young's Modulus of the adhesive layer (Para. [0007]; the adhesive layer have a shear modulus less than the shear modulus of the first substrate).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch input device of Vosgueritchian with the teaching of Meyer, in order to provide feedback experiences among the first and second force-sensitive film as well as Meyer-(Para. [0005]-[0007]).

Regarding claim 3, Vosgueritchian as modified by Meyer teaches The touch input device of claim 1, Vosgueritchian further teaches wherein the first strain gauge and the second strain gauge are formed at positions corresponding to each other on the opposite sides of the substrate (Fig. 2; 214 corresponds to 218 and are opposite each other).

Regarding claim 4, Vosgueritchian as modified by Meyer teaches The touch input device of claim 3, Vosgueritchian further teaches wherein the first strain gauge is formed in plurality on the upper surface of the substrate and the second strain gauge is formed in plurality on the lower surface of the substrate (Fig. 2; wherein 214 is formed on upper surface of substrate 212 and 218 is formed on lower surface of substrate 212).

Regarding claim 5, Vosgueritchian as modified by Meyer teaches The touch input device of claim 3, Vosgueritchian further teaches wherein the first strain gauge and the second strain gauge formed at positions corresponding to each other of the substrate are electrically connected (Fig. 2 and Para. [0042]-[0044]).

7.	Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian as modified by Meyer and further in view of Pedder et al. US PG-PUB 20170285864 A1 (hereinafter Pedder).
Regarding claim 6, Vosgueritchian teaches A touch input device capable of detecting touch pressure (Para. [0037]; A cover layer 108 maybe positioned over the front surface of the electronic device 100.  One or more portions of the cover layer 108 can function as an input region and receive touch and/or force inputs), comprising: a display module to which pressure is applied (Fig. 2 and Para. [0040], [0045]-[0046]; wherein the force layer 210 may be positioned above the display layer 206.  For example, the force layer 210 may be positioned above the display layer 206); a pressure sensor layer (Fig. 2 and Para. [0042]; force layer 210) disposed on a lower portion of the display module (Fig. 2 and Para. [0042]; force layer 210 is disposed on a lower portion of display layer 206) and including a substrate (Fig. 2; substrate 212), a first strain gauge formed on an upper surface of the substrate (Fig. 2 and Para’s. [0027], [0038] and [0042]; The force layer 210 includes a substrate 212 having a first set of independent transparent force sensitive structures 214 on a first surface 216 of the substrate 212), and a second strain gauge formed on a lower surface of the substrate (Fig. 2 and Para’s. [0027], [0038] and [0042]; a second set of independent transparent force sensitive structures 218 on a second surface 220 of the substrate 212.  The first and second sets of independent transparent force sensitive structures can each include one or more transparent force sensitive structures); a first adhesive layer formed between the display module and the pressure sensor layer to adhere the display module and the pressure sensor layer (Fig. 2 and Para. [0042]; adhesive layer 222 formed between 206 and 210); a material layer for substrate reinforcement disposed on a lower portion of the pressure sensor layer (Para. [0047]; substrate 302 is formed of material such as polymer resin disposed below force sensor layer 304); and a second adhesive layer (Fig. 2; adhesive layers 204) although Vosgueritchian teaches as shown for i.e. in Fig. 2; the substrate 212 is included in the force layer 210 and adhesive layer 222 is disposed between display module 206 and substrate 212. Vosgueritchian fails to explicitly disclose the arrangement of an adhesive layer formed between the pressure sensor layer and the material layer for substrate reinforcement to adhere the pressure sensor layer and the material layer for substrate reinforcement, wherein when pressure is applied to the display module, the display module is bent, the electrical properties of each of the first strain gauge and the second strain gauge are changed as the display module is bent, and the Young's Modulus of the substrate is greater than the Young's Modulus of the first adhesive layer and the Young's Modulus of the second adhesive layer.
However, in the same field of force sensing, Meyer teaches an adhesive layer formed between the pressure sensor layer and the material layer for substrate reinforcement to adhere the pressure sensor layer and the material layer for substrate reinforcement (Fig. 3a and 3b; adhesive layer 21 is between pressure sensor 16 substrate 22), when pressure is applied to the display module, the display module is bent (Para. [0029] and [0046]; A force-sensitive film may be integrated with a display stack, by, for example, being attached to a substrate or sheet that is attached to the display stack), the electrical properties of each of the first strain gauge and the second strain gauge are changed as the display module is bent (Para. [0029]-[0030], [0034], [0058], [0067] and [0072]; in general, the force-sensitive film exhibits a measurable change in an electrical property in response to a force being applied to the film.  In one example, as a force is applied to the device, one or more of the film elements is deflected or deformed. Furthermore, different transparent materials may experience different changes to different electrical properties), and the Young's Modulus of the substrate is greater than the Young's Modulus of the adhesive layer (Para. [0007]; the adhesive layer have a shear modulus less than the shear modulus of the first substrate).
Vosgueritchian with the teaching of Meyer, in order to provide feedback experiences among the first and second force-sensitive film as well as improve sensing capabilities by detecting and relaying the magnitude of force applied to the input surface Meyer-(Para. [0005]-[0007]). 
Additionally the combination of Vosgueritchian as modified by Meyer fails to further disclose the arrangement of a second adhesive layer disposed between the substrate and the material layer for substrate reinforcement.

    PNG
    media_image1.png
    338
    631
    media_image1.png
    Greyscale

However, in the same field of touch pressure sensing, Pedder teaches a material layer for substrate reinforcement disposed on a lower portion of the pressure sensor layer (Fig. 12c; stiffener layer disposed on lower portion of strain sensors 1246 and 1250) and the arrangement of a second adhesive layer (Fig. 12; second adhesive layer 1238) disposed between the substrate and the material layer for substrate reinforcement (Fig. 12c; 1238 is disposed between substrate 1212 and stiffener layer 1240).
Vosgueritchian as modified by Meyer with the teaching of Pedder, in order to detect force and create greater tension in a particular area Pedder-(Para. [0109]). 

Regarding claim 10, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 6, Vosgueritchian further teaches wherein the first strain gauge and the second strain gauge are formed at positions corresponding to each other on the opposite sides of the substrate (Fig. 2; 214 corresponds to 218 and are opposite each other).

Regarding claim 11, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 10, Vosgueritchian further teaches wherein the first strain gauge is formed in plurality on an upper surface of the substrate and the second strain gauge is formed in plurality on a lower surface of the substrate (Fig. 2; wherein 214 is formed on upper surface of substrate 212 and 218 is formed on lower surface of substrate 212).

Regarding claim 12, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 10, Vosgueritchian further teaches wherein the first strain gauge and the second strain gauge formed at positions corresponding to each other of the substrate are electrically connected (Fig. 2 and Para. [0042]-[0044]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian as modified by Meyer and further in view of Kim et al. Foreign Application No. KR20160085036A (hereinafter Kim).
Regarding claim 2, Vosgueritchian as modified by Meyer teaches The touch input device of claim 1, Vosgueritchian as modified by Meyer fails to explicitly disclose wherein the Young's Modulus of the substrate is less than 500 GPa.
However, in the same field of force sensing, Kim teaches wherein the Young's Modulus of the substrate is less than 500 GPa (Para. [0098]; wherein the base film has a modulus of 50 to 6000 MPa wherein MPa is less the GPa).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the substrate of Vosgueritchian as modified by Meyer by applying a modulus of less than 500 GPa as taught by Kim in order to prevent cracks or fractures even when the substrate is bent through interaction with the lower adhesive layer and the touch sensing plate, and thus, it is very suitable for application to a flexible display Kim-(Para. [0098]).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian as modified by Meyer and Pedder and further in view of Kim et al. Foreign Application No. KR20160085036A (hereinafter Kim).
Regarding claim 7, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 6, Vosgueritchian as modified by Meyer and Pedder fails to explicitly disclose wherein the Young's Modulus of the substrate is less than 500 GPa. 
Kim teaches wherein the Young's Modulus of the substrate is less than 500 GPa (Para. [0098]; wherein the base film has a modulus of 50 to 6000 MPa wherein MPa is less the GPa).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the substrate of Vosgueritchian as modified by Meyer and Pedder by applying a modulus of less than 500 GPa as taught by Kim in order to prevent cracks or fractures even when the substrate is bent through interaction with the lower adhesive layer and the touch sensing plate, and thus, it is very suitable for application to a flexible display Kim-(Para. [0098]).

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian as modified by Meyer and Pedder and further in view of Bok US PG-PUB 20200403041 A1 (hereinafter Bok).
Regarding claim 8, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 6, although Vosgueritchian teaches having a first and second adhesive layer (See Fig. 2; 222, 204), Vosgueritchian as modified by Meyer and Pedder fails to explicitly disclose wherein the first adhesive layer and the second adhesive layer are formed of the same material.
However, in the same field of force sensing, Bok teaches wherein the first adhesive layer and the second adhesive layer are formed of the same material (Para. [0082]).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Vosgueritchian as modified by Meyer and Pedder with  Bok in order to achieve same purpose of adhering the force sensing layer to the display.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vosgueritchian as modified by Meyer and Pedder and further in view of Yoshiuchi et al. US PG-PUB 20140238131 A1 (hereinafter Yoshiuchi).
Regarding claim 9, Vosgueritchian as modified by Meyer and Pedder teaches The touch input device of claim 6, Vosgueritchian as modified by Meyer and Pedder fails to explicitly disclose wherein the Young's Modulus of the first adhesive layer is less than the Young's Modulus of the second adhesive layer.
However, in the same field of force sensing, Yoshiuchi teaches a force sensor which comprises a first and second adhesive layer for adhering substrate with sensor element (See Abstract; first adhesive 11a and 11b and second adhesive 10a and 10b) wherein the Young's Modulus of the first adhesive layer is less than the Young's Modulus of the second adhesive layer (Abstract; The elastic moduli of adhesives (11a and 11b) are smaller than those of adhesives (10a and 10b)).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to adhere the substrate to sensor of Vosgueritchian as modified by Meyer and Pedder using the adhesive as taught by Yoshiuchi in other to suppress transferring of stress to the sensor element thus, fluctuation of detection sensitivity can be suppressed effectively Yoshiuchi-(Para. [0008]-[0009]).


Conclusion
12.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628